Citation Nr: 1030997	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease, thoracolumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease, cervical spine.

3.  Entitlement to an initial compensable evaluation for 
bilateral pes planus with plantar fasciitis.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for median and ulnar neuropathy, left wrist.

5.  Entitlement to an initial compensable evaluation for chronic 
right epididymitis/variocele.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2007 rating decision, the RO, in pertinent part, 
established service connection for degenerative disc disease, 
thoracolumbar spine; degenerative disc disease, cervical spine; 
bilateral pes planus with plantar fasciitis; and chronic right 
epididymitis/variocele.  The thoracolumbar and cervical spine 
disabilities were assigned initial disability ratings of 10 
percent each.  The pes planus and right epididymitis disabilities 
were assigned noncompensable (0 percent) ratings.  All of the 
awards were effectuated as of October 1, 2006.  

In a July 2007 rating decision, the RO awarded service connection 
for median and ulnar neuropathy, left wrist.  An initial 
evaluation of 10 percent was assigned, effective as of October 1, 
2006.  The Veteran filed a timely appeal of these rating 
determinations to the Board.
 



FINDINGS OF FACT

1.  Throughout the appeal, degenerative disc disease, 
thoracolumbar spine manifested with pain; with flexion of the 
thoracolumbar spine consistently greater than 60 degrees; 
asymptomatic sciatic neuropathy; and without any incapacitating 
episodes due to intervertebral disc syndrome (IVDS).  

2.  Throughout the appeal, degenerative disc disease, cervical 
spine manifested with flexion of the cervical spine greater than 
30 degrees, but with X-ray evidence of mild reversal of the 
cervical lordosis in the upper cervical spine due to paraspinal 
muscle spasm.

3.  Throughout the appeal, bilateral pes planus with plantar 
fasciitis manifested with pain on use with symptoms not relieved 
by orthotic support.

4.  Throughout the appeal, median and ulnar neuropathy, left 
wrist, manifested with mild incomplete paralysis of the median 
and ulnar nerves that is wholly sensory.

5.  Throughout the appeal, chronic right epididymitis/variocele 
manifested with pain and discomfort, but without penile 
deformity, erectile dysfunction, or urinary dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease, thoracolumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5237, 5242, 5243 (2009).

2.  The criteria for an initial evaluation of 20 percent, and no 
higher, for degenerative disc disease, cervical spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124a, Diagnostic 
Code (DC) 5235 (2009).

3.  The criteria for an initial evaluation of 10 percent, and no 
higher, for bilateral pes planus with plantar fasciitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2009).

4.  The criteria for an initial evaluation in excess of 10 
percent for median and ulnar neuropathy, left wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.124a, DCs 8515, 8516 (2009).

5.  The criteria for an initial compensable evaluation for 
chronic right epididymitis/variocele have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.7, 4.115a, DCs 7525, 7599 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The current appeal arises from the Veteran's disagreement with 
the initial evaluations assigned with the grant of service 
connection for his disabilities.  Courts have held that where the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In consideration of Hartman and Dunlap, 
further VCAA notice is not required.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, other official service department 
records as necessary, pertinent treatment records, and providing 
an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Veteran's service treatment records are associated with the 
claims file.  The Veteran has been provided with VA examinations.  
VA and private clinical records have been obtained.  Neither the 
Veteran nor his representative has identified any other evidence 
of any type which should be obtained.  The duty to assist has 
been fulfilled.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Finally, the Veteran's last examinations were conducted in 
November 2006 and April 2007.  The evidence does not show a 
worsening in the severity of the conditions on appeal, nor has 
the Veteran indicated as much in his correspondence.  Thus, the 
Board finds that the record adequately reveals the current state 
of his disabilities and remanding the case for another VA 
examination would serve no useful purpose and would only result 
in further delay.  See Allday v. Brown, 7 Vet. App.  517, 526 
(1995).  Appellate review may proceed.


Law and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Spine 

The General Rating Formula for Diseases and Injuries of the Spine 
is applicable with or without evidence of symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease. 
Intervertebral disc syndrome (preoperatively or postoperatively) 
is to be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25.  

The Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); 5243 Intervertebral 
disc syndrome.

Under the General Rating Formula, a 10 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.

A 20 percent rating is assigned where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent rating is assigned where there is forward flexion of 
the cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned where 
there is unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine is 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned where there is unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 percent 
rating is assigned where there is unfavorable ankylosis of the 
entire spine.

Note (1): to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2) provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Under DC 5243, IVDS with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months, a 20 percent rating is warranted.  With 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months, a 40 
percent rating is warranted.  With incapacitating episodes having 
a total duration of at least six weeks during the past 12 months, 
a 60 percent maximum rating is warranted.  38 C.F.R. § 4.71a, DC 
5243 (2009).

An incapacitating episode is defined by the regulation as one 
which requires bedrest prescribed by a physician and treatment by 
a physician.  See Note (1), Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See Id.

Pes Planus

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  See 38 C.F.R. § 4.71a, DC 5276 (2009).  Under 
Diagnostic Code 5276, a non-compensable (zero percent) rating is 
for application when there is mild disability relieved by built-
up shoe or arch support.  A 10 percent rating is for application 
when there is moderate disability evidenced by weight-bearing 
line over or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, either 
bilaterally or unilaterally.  A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of marked 
deformity such as pronation or abduction, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, DC 5276.

Plantar Fasciitis is not specifically listed in the rating 
schedule and therefore it is rated analogously.  When an unlisted 
condition is encountered it is permissible to rate it under a 
closely related disease or injury in which not only the functions 
affected, but also the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20. 

Median and Ulnar Neuropathy

Diagnostic Code 8515 relates to impairments of the median nerve 
and provides that a 10 percent disability evaluation is assigned 
for mild, incomplete paralysis of the median nerve of the minor 
or major hand.  A 20 percent disability evaluation is warranted 
for moderate, incomplete paralysis of the minor hand, and a 30 
percent disability evaluation is contemplated for moderate, 
incomplete paralysis of the major hand.  A 40 percent disability 
evaluation is warranted for severe, incomplete paralysis of the 
minor hand, and a 50 percent disability evaluation is 
contemplated for severe, incomplete paralysis of the major hand.  
38 C.F.R. § 4.124a, DC 8515.

Diagnostic Code 8516 relates to impairments of the ulnar nerve 
and provides that mild incomplete paralysis of the ulnar nerve 
warrants a 10 percent rating.  Moderate incomplete paralysis 
warrants a rating of 30 percent.  Severe incomplete paralysis 
warrants a 40 percent rating for the major extremity.  A maximum 
evaluation of 60 percent is warranted for complete paralysis of 
the ulnar nerve of the major upper extremity, which is defined as 
being manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences; 
loss of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the thumb; 
and weakened flexion of the wrist.  38 C.F.R. § 4.124a, DC 8516.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total paralysis is 
due to the varied level of the nerve lesion or to partial nerve 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a.  When the involvement is bilateral, the ratings 
should be combined with application of the bilateral factor.  Id.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  The Veteran in this case is right-handed.  (See, 
June 2006 Report of Nerve Conduction Study).  

Epididymitis 

The Veteran's chronic right epididymitis/variocele is rated by 
analogy under hyphenated DC 7599-7522.  38 C.F.R. § 4.115b.  This 
specific condition is not listed on the Rating Schedule, and the 
RO assigned DC 7599 pursuant to 38 C.F.R. § 4.27, which provides 
that unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part and 
"99."  See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.115b, DC 7522 
penis deformity, with loss of erectile power.

Diagnostic Code 7522 provides that deformity of the penis with 
loss of erectile power is rated 20 percent disabling, and the 
adjudicator is to review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In 
every instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are not 
met.  38 C.F.R. § 4.31 (2009).



Factual Background & Analysis

1.  Degenerative Disc disease, Thoracolumbar Spine

Service connection for degenerative disc disease, thoracolumbar 
spine was awarded in a February 2007 rating decision.  A 10 
percent disability rating was initially assigned, pursuant to 38 
C.F.R. § 4.71a, DC 5242 and effective from October 1, 2006.  The 
Veteran contends that a higher initial rating is warranted.  

The Veteran was afforded a VA examination in November 2006.  
During the examination, the Veteran reported frequent low back 
pain.  He also noted symptoms of sciatica on his left side had 
occurred in the past.  He denied any history of bowel or bladder 
control problems.  On physical examination, thoracolumbar range 
of motion was full with 0 to 95 degrees of anterior flexion, 30 
degrees of posterior extension and rotation, and 35 degrees of 
right and left lateral flexion.  Pain was present only at the 
endpoint of the range of motion stresses.  The pain increased in 
the lumbar spine with repetitive motion, but there was no change 
in the normal range of motion described, and no loss of strength 
or endurance.  The Veteran denied a history of spontaneous flare-
up.  

On neurological examination, deep tendon reflexes were 2+ and 
equal in the lower extremities.  Gait, stance and balance were 
normal.  Straight leg raise was negative to 90 degrees 
bilaterally with negative sciatic stretch.  X-rays of the lumbar 
spine showed minimal degenerative disc disease at the L4-5 and 
L5-S1 levels with early disc desiccation.  An MRI was essentially 
negative.  The final diagnosis was degenerative disc disease at 
the L4-5 and L5-S1 levels with painful motion.

In a statement received in April 2007, the Veteran's wife 
reported that due to the Veteran's chronic back pain, he was 
prevented from sitting comfortably for a long time and had 
disturbed sleep.  His activities of daily living, work 
performance, and sports activities were also affected.  In an 
October 2007 statement the Veteran reported that due to his 
constant back pain, he could not stand more than 2 hours without 
needing a break.  He also reported loss of sleep.

Private medical records show the Veteran underwent evaluation and 
treatment for his back condition from October 2007 to November 
2007, after he experienced an increase in symptoms after spending 
a lot of time hiking.  A record of his initial evaluation in 
October 2007 shows that he reported his low back pain was a 
constant burning-type pain that led to a sharp irritation.  This 
pain worsened with prolonged sitting.  The Veteran also reported 
that the low back pain radiated into the gluteal musculature 
bilaterally, but did not radiate beneath the knees.

Objectively, the Veteran's range of motion was as follows: 
forward flexion to 70 degrees with mild pain; extension to 5 
degrees causing moderate to severe degree of pain; left and right 
rotation to 30 degrees causing mild pain; and right and left 
lateral flexion to 20 degrees causing mild pain, right side 
greater than left.  Straight leg raise caused mild to moderate 
pain at 70 degrees on the left with pain referral into the left 
foot; restricted to approximately 70 degrees on the right due to 
hamstring musculature.  Motor testing of the lower extremities 
was 5/5 and normal bilaterally.  Neurological testing revealed 
deep tendon reflexes were 2+ and symmetric at the patella and 
Achilles.  Dermatomal testing was normal bilaterally.  The 
pertinent diagnoses were lumbosacral strain/sprain with 
associated asymptomatic sciatic radiculopathy on the left and 
possible disc bulge; and thoracic strain.

The Board has considered whether the Veteran meets the criteria 
for an initial evaluation in excess of 10 percent under any 
diagnostic code used to evaluate lumbar spine disabilities, but 
finds that he does not.  In order to warrant the next highest 
rating of 20 percent under the criteria used to rate limitation 
of motion, the evidence would have to show forward flexion 
limited to no greater than 60 degrees; or, a combined range of 
motion not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The objective evidence establishes that throughout this appeal, 
the Veteran has demonstrated forward flexion of the thoracolumbar 
spine in excess of 60 degrees, and that his combined range of 
motion has far exceeded 120 degrees.  The 2006 VA examination 
disclosed normal range of motion of the lumbosacral spine in all 
planes of motion.  The private medical report, dated in October 
2007, showed normal range of motion of the lumbosacral spine in 
all planes of motion, except lateral rotation.  There has been no 
showing of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The criteria for a 20 
percent rating are not met.  

The Veteran is not entitled to even higher possible ratings of 40 
percent to 100 percent at any time during this appeal, as the 
objective evidence has not demonstrated forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; ankylosis of 
the entire thoracolumbar spine; or unfavorable ankylosis of the 
entire spine.  See 38 C.F.R. § 4.71a, DC 5237.  

The Board has considered whether a higher rating is warranted 
based upon the DeLuca factors, but finds that it is not.  While 
the private examiner did note that pain was present throughout 
all the range of motions, he did not indicate any additional 
functional impairment was caused by this pain.  The VA examiner 
expressed that there was no additional functional impairment due 
to the pain, such as additionally limited motion, loss of 
strength or endurance.  Thus, even considering the Veteran's pain 
with motion, the Board concludes that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is not 
warranted.  See also 38 C.F.R. § 4.7.  

In addition, the Board notes that there is no evidence of 
physician-ordered bed rest for acute signs and symptoms due to 
intervertebral disc syndrome.  Hence, the criteria for higher 
ratings under DC 5243 are not applicable.  There is no evidence 
to support assignment of a rating in excess of 10 percent under 
any other diagnostic code used to evaluate lumbar disability, at 
any point during the appeal period.  See DCs 5235-5242.  The 
initial assignment of a 10 percent rating was appropriate.

The Board has also considered whether there are separate 
associated neurologic abnormalities, particularly with respect to 
the left lower extremity.  The evidence shows that the Veteran 
reported a complaint of radiating pain into his gluteal 
musculature during the 2006 VA examination.  A straight leg raise 
test was positive on the left side upon private examination in 
October 2007- a finding which the private physician diagnosed as 
sciatic radiculopathy, left lower extremity.  There was no 
diagnosis regarding the right lower extremity.

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve.  VA evaluates neuritis of the sciatic nerve 
under DC 8620.  Under 38 C.F.R. § 4.124a, DC 8520, ratings of 10 
percent, 20 percent and 40 percent are assignable for incomplete 
sciatic nerve paralysis which is mild, moderate or moderately 
severe in degree, respectively, may be assigned.  A 60 percent 
rating is warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very rarely) 
lost.  Id.  Disabilities in each lower extremity must be 
evaluated separately.

The preponderance of the evidence is against finding that the 
Veteran has an associated objective neurologic abnormality with 
his service-connected thoracolumbar degenerative disc disease.  
The VA examiner's neurological examination showed normal 
findings.  Likewise, while the private physician's neurological 
evaluation and testing showed that the sciatic radiculopathy 
affecting the left lower extremity was clinically asymptomatic.  
There is no other objective evidence showing neurological 
impairment affecting the left or right lower extremity.  There 
also is no evidence of bowel or bladder impairment due to the 
service-connected low back disability.  Thus, a separate 
compensable rating for any associated neurologic abnormalities, 
whether evaluated by analogy under DCs 8520 or 8620, is not 
appropriate.

There is no evidence demonstrating that the rating schedule is 
inadequate for determining the proper level of disability.  In 
particular, the Board finds no evidence of any sign or symptoms 
of disability which are not encompassed within the rating 
schedule.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).



2.  Degenerative Disc Disease, Cervical Spine

Service connection for degenerative disc disease, cervical spine 
was awarded in a February 2007 rating decision.  A 10 percent 
disability rating was initially assigned, pursuant to 38 C.F.R. § 
4.71a, DC 5242 and effective from October 1, 2006.  The Veteran 
contends that a higher initial rating is warranted.  

Upon VA examination in November 2006, the Veteran reported pain 
in his uppermost back and lower neck regions, with occasional 
pain the left arm and hand, and fairly frequent pain between the 
shoulders.  On physical examination, posture was normal.  
Cervical spine range of motion was full with 0 to 45 degrees of 
anterior flexion, posterior extension and right and left lateral 
flexion.  Lateral rotation was to 80 degrees each side.  Pain was 
present at the endpoint of the range of motion stresses.  
Repetitive motion did not result in any additional pain, or loss 
of motion, strength or endurance in the cervical spine.  The 
Veteran denied a history of spontaneous flare-up.

On neurological examination, cranial nerves II through XII were 
intact.  Deep tendon reflexes were 2+ and equal in the upper 
extremities.  The examiner noted that X-rays of the cervical 
spine showed minimal degenerative disc disease at C5-6 and C6-7.  
The March 2006 X-ray report also noted mild reversal of the 
cervical lordosis in the upper cervical spine which was thought 
to be either postural or related to paraspinal muscle spasm.  An 
MRI was negative.  The final diagnosis was mild degenerative disc 
disease at the C4-5, C5-6 with degenerative changes of endplates 
C5 through C7.

In a statement received at VA in April 2007, the Veteran's wife 
reported that the Veteran had chronic neck pain and was unable 
sit comfortably for a prolonged time.  She further noted that the 
pain disturbed his sleep, affected his activities of daily 
living, and interfered with his work performance and sports 
activities.  In an October 2007 statement, the Veteran reported 
pain between his shoulder blades, constant tingling in his left 
arm, and loss of sleep due to pain.  

Private medical records show the Veteran underwent physical 
therapy for his neck condition from October 2007 to November 
2007.  The neck and upper back pain was described as a constant 
throbbing sensation, primarily on his left side.  He also noted 
referral of pain into the left upper extremity with a tingling-
type paresthesias radiating primarily into the fourth and fifth 
digits.  Objectively, the cervical spine range of motion included 
flexion to 50 degrees, extension to 40 degrees, both without 
pain.  Left and right lateral rotation was to 70 degrees with 
mild irritation and left and right lateral flexion was possible 
to 35 degrees with mild irritation.  Motor testing of the upper 
extremities was 5/5 and normal bilaterally.  Neurological testing 
revealed deep tendon reflexes were 1+ and symmetric at the 
biceps, brachioradialis, and triceps.  The pertinent diagnoses 
were cervical joint dysfunction with associated degenerative disc 
disease according to patient history; and left-sided carpal 
tunnel syndrome.

Based on the evidence, the Board finds that the criteria for an 
initial evaluation of 20 percent for the Veteran's cervical spine 
disability have been met.  The objective evidence demonstrates 
that throughout the course of the appeal, the Veteran's cervical 
spine disorder has been manifested with forward flexion of the 
cervical spine greater than 30 degrees and a combined range of 
motion in the cervical spine far greater than 170 degrees.  
However, the Board notes that the 2006 VA examiner indicated 
there was X-ray evidence of a mild reversal of the cervical 
lordosis in the upper cervical spine - either postural or related 
to paraspinal muscle spasm.  A 20 percent rating may be assigned 
where there is muscle spasm or guarding severe enough to result 
in an abnormal spinal contour such as reversed lordosis.  See 
38 C.F.R. § 4.71a, DC 5235.  As reversed lordosis, due to either 
postural or paraspinal muscle spasm was clearly present at the 
time of the initial VA compensation and pension examination, 
resolving all doubt in the Veteran's favor, a 20 percent 
evaluation should be assigned from the effective date of the 
initial award.

The criteria for even higher ratings of 30 percent to 100 percent 
have not been met at any time during the appeal.  In this 
respect, it is noted that the objective evidence has not 
demonstrated forward flexion of the cervical spine limited to 15 
degrees or less; or any ankylosis of the spine.  See 38 C.F.R. § 
4.71a, DC 5235.  Additionally, it is not disputed that the 
Veteran has pain on motion, but the Board finds that the 20 
percent disability rating assigned adequately compensates him for 
any pain and functional loss in this case.  Moreover, the October 
2006 VA examiner stated that that cervical spine range of motion 
was not additionally limited by pain or loss of strength or 
endurance after repetitive use.  

There also is no evidence that the cervical spine degenerative 
disc disease has been manifested with incapacitating episodes for 
which a physician has prescribed bed rest longer than two weeks, 
or any at all.  Consequently, a higher rating is not warranted 
under DC 5243 based on incapacitating episodes due to IVDS.  
 
Finally, Note (1) of the General Rating Formula provides that any 
associated objective neurological abnormalities should be rated 
separately under an appropriate diagnostic code.  The record 
shows that there are associated objective neurological 
abnormalities (carpal tunnel syndrome, left ulnar and median 
neuropathy).  These abnormalities have already been assigned 
separate ratings by the RO and entitlement to higher initial 
ratings will be discussed by the Board in the following section.

There is no evidence demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  In 
particular, the Board finds no evidence of any sign or symptoms 
of disability which are not encompassed within the rating 
schedule.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


3.  Bilateral Pes Planus with Plantar Fasciitis

Service connection for bilateral pes planus with plantar 
fasciitis was awarded in a rating decision of February 2007.  An 
initial noncompensable rating was assigned, pursuant to 38 C.F.R. 
§ 4.71a, DC 5276 and effective from October 1, 2006.  The Veteran 
contends that a higher initial rating is warranted.  

At a VA examination conducted in November 2006, the Veteran 
reported use of orthotics for normal activities with some relief.  
The examiner noted that the bilateral pes planus contributed to 
the Veteran's history of plantar fasciitis.  Objectively, the 
Veteran's posture, gait, stance, and balance were normal.  The 
Veteran reported pain in his distal plantar feet, bilaterally on 
toe stand.  His feet were quite flat without varus or valgus of 
ankles.  Achilles tendon alignment was normal and pain-free with 
toe walk and repetitive motion.  X-rays of the feet were positive 
for bilateral pes planus.  The examiner's diagnosis, in pertinent 
part, was no Achilles tendonitis on examination or in recent 
memory; an incidental finding of plantar fasciitis bilaterally; 
and bilateral pes planus with painful feet on toe stand.

In statements received from the Veteran and his wife, it was 
reported that the Veteran has chronic and severe pain in his feet 
and he is unable to stand more than 2 hours without a break, 
despite the use of his shoe inserts.

Based on the cumulative evidence, the Board finds that an initial 
10 percent evaluation for bilateral pes planus with plantar 
fasciitis is warranted under DC 5276.  Under DC 5276, a 10 
percent evaluation is assigned where moderate symptoms with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon Achilles, and pain on manipulation and use 
of the feet are indicated.  In reaching this determination, the 
Board notes that the Veteran and his wife have provided competent 
and credible testimony regarding the Veteran's chronic bilateral 
foot pain, his inability to stand for prolonged periods, and the 
limited relief achieved with use of orthotics.  In addition, the 
VA examiner indicated that there was objective evidence of pain 
in the Veteran's distal plantar feet on bilateral toe stand, 
although he observed no abnormal gait or abnormal weight -bearing 
deformity.  

This evidence shows the Veteran's bilateral pes planus with 
plantar fasciitis manifests with pain on manipulation and use of 
the feet, and thus more closely approximate a moderate foot 
disability.  Resolving all doubt in the Veteran's favor, the 
criteria for an initial rating of 10 percent, is warranted.  

In order for the Veteran's pes planus disability to warrant an 
evaluation higher than 10 percent under DC 5276, a severe pes 
planus condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated indications of swelling on use, and characteristic 
callosities must be demonstrated.  In this case, there is no 
evidence of callosities, no indication of swelling on use, or any 
marked deformity such as pronation or abduction.  No other 
symptoms indicative of moderate foot disability are shown.  

With regard to establishing a higher rating based on loss of 
function due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40.  The VA examiner in 
November 2006 reported objective evidence of pain on use.  The 
effects of pain due to the bilateral pes planus with plantar 
fasciitis disability are contemplated in the currently assigned 
10 percent evaluation.  There is no indication that pain, due to 
disability of the feet causes functional loss greater than that 
contemplated by the 10 percent evaluation that is being assigned 
herein.  See 38 C.F.R. § 4.40.  Therefore, a higher evaluation 
for pain and/or functional limitation is not for assignment.  

The Board also considered whether the Veteran's disability would 
warrant a higher evaluation under other diagnostic codes 
pertaining to the foot but, find that the criteria pertaining to 
bilateral weak foot, claw feet (pes cavus), metatarsalgia, hallux 
rigidus, hammer toe, malunion or nonunion of the tarsal or 
metatarsal bones, or other foot injuries under DCs 5277, 5278, 
5279, 5281, 5282, 5283, 5284, respectively are not applicable.  
In sum, no more than a 10 percent rating is warranted for 
bilateral pes planus with plantar fasciitis. 

There is no evidence demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  In 
particular, the Board finds no evidence of any sign or symptoms 
of disability which are not encompassed within the rating 
schedule.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


4.  Median and Ulnar Neuropathy, Left Wrist

Service connection for left median and ulnar neuropathy, left 
wrist was awarded in a rating decision of July 2007.  The Veteran 
was initially assigned a 10 percent rating pursuant to 38 C.F.R. 
§ 4.124a, DC 8515 and effective from October 1, 2006.  The 
Veteran contends that a higher initial rating is warranted.  

A VA nerve conduction study (NCS) was conducted in June 2006 for 
the Veteran's history of left arm numbness and weakness.  The NCS 
demonstrated electrophysiologically mild left medial 
mononeuropathy at the Veteran's wrist and left ulnar neuropathy 
across his elbow.  

The Veteran underwent a VA examination in November 2006, where he 
reported pain in his uppermost back and lower neck regions, with 
occasional pain in the left arm and hand.  He reported use of a 
wrist splint at night.  The Veteran was noted to be right-handed 
by history.  On neurological examination, cranial nerves II 
through XII were intact.  Deep tendon reflexes were 2+ and equal 
in the upper extremities.  X-rays of the cervical spine showed 
minimal degenerative disc disease at C5-6 and C6-7.  An MRI of 
the cervical spine was negative.  

In an October 2007 statement, the Veteran reported pain between 
his shoulder blades and constant tingling in his left arm.  

The Veteran underwent a VA nerve examination in April 2007.  He 
reported numbness in the ulnar fingers of his left hand and 
weakness with exercises and yard work.  The course since onset 
had been progressively worse.  The Veteran also reported use of a 
wrist splint at night, but with poor results.  His peripheral 
nerve symptoms were located at the little ring and middle fingers 
of the left hand, and included symptoms of weakness and 
dysesthesias in the form of numbness and tingling.  The examiner 
noted that the NCS study completed in 2006 showed nerve damage 
compatible with carpal tunnel syndrome.  

On objective examination, there was motor function impairment of 
the upper ulnar nerve flexor muscles with weakness of flexion in 
the left little and ring fingers, metacarpophalangeal joint 
(MPJ), proximal interphalangeal joint (PIPJ), and the distal 
inter-phalangeal joint (IPJ).  The affected nerve was the ulnar 
nerve.  The sensory function report showed decreased sensation to 
vibration, light touch and positive Tinnell's sign, tapping over 
ulnar side of wrist.  Pain and position sense were normal, but 
light touch was decreased by the affected ulnar nerve.  The 
following symptoms were not present: muscle atrophy, abnormal 
muscle tone or bulk, tremors, tics, and other abnormal movements.  
No joint function was affected.  Regarding employment, the 
Veteran was noted to be employed on a full-time basis and had not 
lost any time from work in the last year.  The diagnosis was left 
carpal tunnel syndrome.  The examiner further indicated that 
nerve dysfunction (neuralgia) was present with significant 
effects on occupation in the form of decreased manual dexterity.  

In a statement submitted in April 2007, the Veteran reported that 
he had constant tingling and numbness in his left hand which 
affected his work as a construction inspector because he types 
lengthy reports.  He also reported having weakness in the left 
hand that interfered with lifting heavy things and being unable 
to sleep on his left side.

The record clearly shows the Veteran is right-handed, so the 
criteria for the "minor" side under DC 8515 and 8516 are for 
application.  To warrant higher ratings under either DC 8515 or 
8516, there would need to be evidence of moderate or severe 
incomplete paralysis, or complete paralysis of either the median 
or ulnar nerves of the minor extremity.  Based on the above 
evidence, the Board finds that the Veteran's left median and 
ulnar neuropathy, left wrist is no more than mild in nature, 
because the involvement is sensory in nature. 

In reaching this decision, the Board notes that the June 2006 NCS 
study indicated that the left wrist medial mononeuropathy was of 
mild severity.  While the severity of the left ulnar neuropathy 
was not characterized as mild, moderate or severe- the Board 
notes that the April 2007 VA nerve examination report stated that 
muscle atrophy, abnormal muscle tone or bulk, tremors, tics, and 
other abnormal movements were not present and no joint function 
was affected.  These findings are indicative of no more than mild 
neurological impairment.

The objective medical evidence shows decreased sensation, 
numbness, tingling, and some weakness in the Veteran's upper left 
extremity.  There is no clinical indication of a more severe 
functional loss associated with the Veteran's left upper 
extremity.  The joints of the upper extremities are not affected 
by the neuropathy and the motor power bulk and tone of the 
muscles is preserved.  Complete paralysis has not been shown.  
The Board finds these "wholly sensory" symptoms, are mild at best 
and do not constitute evidence which is sufficient to 
characterize the Veteran's left upper extremity disability as 
moderate or severe.  Accordingly, an initial rating in excess of 
10 percent is not warranted.

There is no evidence demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  In 
particular, the Board finds no evidence of any sign or symptoms 
of disability which are not encompassed within the rating 
schedule.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


5.  Chronic Right Epididymitis/Variocele.

The RO granted service connection for chronic right 
epididymitis/variocele in February 2007 assigning a 0 percent 
evaluation, effective October 1, 2006.  The Veteran contends he 
is entitled to an initial compensable rating.

At the VA examination conducted in November 2006, the Veteran 
reported a history of having several years of pain in his right 
testicle and groin.  The examiner noted that he had suffered 
inflammation of the suspensory ligaments of the testicle as a 
result of lifting and minor blunt trauma of "active soldering."  
Currently, the Veteran used Naprosyn with good results, but 
reported episodic pain in the right testicle, right groin, and 
the right upper leg medially on occasion.  On physical 
examination, genitalia were normal.  The right testis was 
moderately tender to palpation, but there were no nodules.  There 
was no evidence of hernia on examination.  The diagnosis was 
chronic/recurrent epididymitis on right, claimed as groin pain. 

In an April 2007 statement, the Veteran wife stated that the 
Veteran's condition affected his driving and sex life.  In an 
October 2007 statement, the Veteran also reported that he had 
chronic pain and thus could not drive long distances.  

A testicular ultrasound in November 2007 showed clinical 
impression was normal scrotal ultrasound, except for a right 
variocele.  No left variocele was identified.  

After a careful review of the evidence of record, the Board finds 
that a compensable rating for the Veteran's chronic right 
epididymitis/variocele has not been warranted at any time during 
the relevant appeals period.  The Board recognizes that this 
disability is mainly manifested by pain and discomfort.  The 
Veteran and his wife have also noted that the disability 
interferes with his sexual function, due to pain.  Therefore, the 
Board has considered whether the Veteran is entitled to a higher 
rating under DC 7522, which contemplates deformity of the penis, 
with loss of erectile power.  In this case, loss of erectile 
power and a penile deformity have not been demonstrated at any 
time during the appeal.  Hence, a noncompensable rating is 
appropriate.

The Board has considered whether any other diagnostic code 
pertaining to the Veteran's chronic right epididymitis/variocele 
is applicable in this case.  DC 7523 pertains to complete atrophy 
of the testis.  Under this code, a zero percent rating is 
warranted for complete atrophy of only one testicle.  A 20 
percent rating is warranted for complete atrophy of both 
testicles.  38 C.F.R. § 4.115b, DC 7523.  DC 7524 pertains to 
removal of the testis.  Under this code, a zero percent rating is 
warranted for complete removal only one testicle.  A 30 percent 
rating is warranted for complete one testis.  38 C.F.R. § 4.115b, 
DC 7523.  

Finally, DC 7525 pertains to chronic epididymo-orchitis.  DC 7525 
directs that the disorder be rated as a urinary tract infection.  
Such infections that are productive of obstructive symptomatology 
with or without stricture disease requiring dilatation one to two 
times per year warrant a noncompensable rating.  Urinary tract 
infections requiring long-term drug therapy, one to two 
hospitalizations per year, and/or requiring intermittent 
intensive management warrant a 10 percent disability rating.  
Recurrent, symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management warrant a 30 percent 
rating.  38 C.F.R. § 4.115b, DC 7525 (2009).

In this case, there are clinical findings of testicular or penile 
deformity.  There has been no showing of nodules, abnormal 
genitalia, or a hernia.  The Veteran has not reported, and there 
is no objective evidence of any urinary symptoms, including 
hematuria, nocturia, persistent "dribbling," and weak or 
intermittent streaming.  Accordingly, the Board finds that a 
compensable rating under DCs 7523, 7524, or 7525 is not 
warranted.  38 C.F.R. § 4.115b, DCs 7523- 7525 (2009).

In sum, the Board finds that the Veteran is not entitled to a 
rating higher than zero percent for his chronic right 
epididymitis/variocele, and has not been entitled to a 
compensable rating at any time during the pendency of the appeal.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and the claim must be 
denied.

There is no evidence demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  In 
particular, the Board finds no evidence of any sign or symptoms 
of disability which are not encompassed within the rating 
schedule.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran is employed full time and has 
not alleged that he was unemployable during the course of the 
appeal.  Moreover, there is no evidence of unemployability; 
accordingly, TDIU is not raised by the record.


ORDER

An initial evaluation in excess of 10 percent for degenerative 
disc disease, thoracolumbar spine is denied.

An initial evaluation of 20 percent for degenerative disc 
disease, cervical spine is granted.

An initial evaluation of 10 percent for bilateral pes planus with 
plantar fasciitis is granted.

An initial evaluation in excess of 10 percent for left median and 
ulnar neuropathy, left wrist is denied.

An initial compensable evaluation for chronic right 
epididymitis/variocele is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


